DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on May 5, 2022 has been entered. 
	The application has been reassigned. Please address all future correspondence to Examiner Angela Bertagna in Art Unit 1637.  

Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on May 5, 2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2022.

Information Disclosure Statements
4.	Applicant’s submission of an Information Disclosure Statement (IDS) on January 10, 2020 and on April 9, 2020 is acknowledged.
The foreign patent listed on the IDS filed on April 9, 2020 has not been considered because the copy required by 37 CFR 1.98(a)(2) has not been provided.
As well, the foreign and non-patent literature citations on the IDS filed on January 10, 2020 have not been considered because the copies required by 37 CFR 1.98(a)(2) have not been provided. The transmittal letter accompanying this IDS states that the copies are filed in a parent application, but this parent application is not identified by its serial number. As a result, the requirement for proper identification of the parent application as set forth in 37 CFR 1.98(d) has not been met.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	Applicant is also advised that, in accordance with the guidance set forth in MPEP 609.02, all references considered in a parent application are considered by the examiner in a child case. As also noted in MPEP 609.02, the references need not be submitted in the child case unless Applicant wishes them to be printed on a patent granted on the child case.

Specification
5.	The specification is objected to because the continuity information in the first paragraph should be updated to state that parent application, US 15/565,652, has issued as US 10,480,023.
The disclosure is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 10. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Further, the specification is objected to for failing to provide support for all of the options in original claims 1, 6, 10, and 15. As discussed in MPEP 2163.06 III, since the original claims are part of the original disclosure, this is not a new matter issue.
As to claim 1, step (b) encompasses ligating the adenylated nucleic acid adapter to either end of the miRNAs, but the specification only provides support for ligating this adapter to the 3’ end of the miRNAs (see, e.g., page 3, lines 13-16). Claim 1 also encompasses annealing the blocking nucleic acid before or after ligation of the adenylated nucleic acid adapter, but the specification only describes this in the context of a blocking nucleic acid that hybridizes to the 5’ end of the unwanted miRNA (i.e., in the context of a “5’ blocking nucleic acid”) (see, e.g., page 15, lines 16-23, which state that a 5’ blocking nucleic acid may be annealed before or after ligation of the adenylated adapter, but a 3’ blocking nucleic acid must be annealed before ligation of the adenylated adapter).
As to claim 6, as discussed above with respect to claim 1, the specification only describes annealing a 3’ blocking nucleic acid before ligation of the adenylated nucleic acid adapter. Claim 6, though, encompasses annealing a 3’ blocking nucleic acid before or after ligation of said adapter.
As to claim 10, the specification describes ligation of an RNA adapter to the 5’ end of miRNAs (see, e.g., page 14, lines 20-28), but the claim encompasses ligation of the RNA adapter to either end of the miRNAs. 
 Lastly, as to claim 15, the specification does not provide support for “a nucleotide from which the phosphate group has been removed” as the blocking moiety. The specification only provides support for “a nucleotide from which the 5’ phosphate group has been removed” as the blocking moiety. See page 12, lines 14-16. 
Applicant could address the above issue in claims 1, 6, 10, and 15 by amending the claims to recite subject matter supported in the original disclosure.  

Drawings
6.	The drawings filed on September 24, 2019 are objected to because the oligonucleotide sequences recited in Figures 4F and 11 must be identified with the appropriate sequence identifier. See MPEP 2422.02. As noted in this section of the MPEP, the sequence identifiers may be added to the figures or the “Brief Description of the Drawings” section of the specification.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (1) 60 and 110 (see Fig. 1 and its description on pages 1-2 of the specification); and (2) 170 (see, e.g., page 9 of the specification and Fig. 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
7.	Claim 1 is objected to because of the following informalities. First, replacing “binding region” in line 3 of step (a)(ii) is suggested to improve internal consistency in the claim. Second, “complimentary” in step (a)(iii) should be replaced with “complementary”.
	Claim 10 is objected to because “adapted” should be replaced with “adapter”.
	Claims 11 and 12 are objected to because “plurality….are” in each claim should be replaced with “plurality….is”. 
	Claim 14 is objected to because “nucleotide” should be replaced with “nucleic acid” to maintain consistency with claim 1. As well, replacing “NOS: 1-4” with “NOs: 1-4” is suggested.
	Claim 15 is objected to because the word “a” should be inserted in each of the following places: (i) before both instances of “nucleotide” in line 2, (ii) before each of “propyl,” “propanol,” “organic,” and “glycol”; and (iii) before “dideoxynucleotide”. As well, the word “an” should be inserted before both instances of the word “inverted.” Further, the word “first” should be inserted before “blocking” in line 1 to maintain consistency with claim 1.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because its requirements are not entirely clear. The claim recites the following steps: (a) blocker nucleic acid annealing; (b) ligation of an adenylated nucleic acid adapter before or after step (a); and (c) RT-PCR. 
The language in claim 1 broadly encompasses the use of a blocking nucleic acid that hybridizes to the 3’ end of the unwanted miRNA (i.e., a 3’ blocking nucleic acid), a blocking nucleic acid that hybridizes to the 5’ end of the unwanted miRNA (i.e., a 5’ blocking nucleic acid), or both types of blocking nucleic acid. 
The specification, though, teaches that 5’ blocking nucleic acids can be annealed before or after ligation of the adenylated nucleic acid adapter, but 3’ blocking nucleic acids must be annealed before ligation of the adenylated nucleic acid adapter for blocking to be effective (see, e.g., page 15, lines 16-17 and also page 15, lines 22-23). 
As a result, it is unclear as to which of the following is correct: (1) the claim inadvertently encompasses embodiments that do not, in fact, result in blocking RT-PCR amplification of unwanted miRNAs (e.g., use of only a 3’ blocking nucleic acid and ligating the adenylated nucleic acid adapter before annealing of the 3’ blocking nucleic acid); or (2) the claim intends to require use of a 5’ blocking nucleic acid in step (a). The dependent claims suggest that (1) is correct because dependent claims 5 and 6 further limit the blocking nucleic acid to a 5’ blocking nucleic acid and a 3’ blocking nucleic acid, respectively. Applicant could address the issue by amending step (b) to require annealing before ligation when the blocking nucleic acid is a 3’ blocking nucleic acid and annealing before or after ligation when the blocking nucleic acid is a 5’ blocking nucleic acid. 
Claim 1 is also indefinite because it is missing essential elements and/or method steps. As discussed above, the claim is drawn to a method for preventing amplification of unwanted miRNA by RT-PCR. The recited method steps do not clearly achieve this goal, however, because it is not clear as to how the presence of the blocking nucleic acid prevents amplification of unwanted miRNAs. More specifically, it is not clear from the claim language whether the blocking nucleic acid competes with an amplification primer(s) used in the RT-PCR or if the blocking nucleic acid functions in some other way to block amplification of unwanted miRNAs. 
Based on the description in the specification (see, e.g., pages 4 and 14-16), the blocking nucleic acid prevents ligation of 5’ and/or 3’ adapters to the miRNA. Then, since the primers used in the RT-PCR target one or both of these adapters, the blocking nucleic acid functions to prevent amplification of unwanted miRNAs by preventing them from being ligated to adapters that are the targets of the amplification primers. 
Applicant could address the issue in claim 1 by incorporating these elements from the specification into the claim.
Claims 2-16 are also indefinite because they depend from claim 1 and do not correct its indefiniteness issues.
Claim 10 is further indefinite because the requirements of “wherein the RNA adapter is blocked from ligating to the unwanted miRNA” are not clear. In particular, it is not clear whether this language requires the RNA adapter to be designed such that it cannot ligate to unwanted miRNA or if the claim requires use of a 5’ blocking nucleic acid. 
Claim 15 is further indefinite because the structural requirements of “a blocking moiety that is a nucleotide from which the phosphate group has been removed” are unclear. More specifically, since a nucleotide generally has more than one phosphate group, it is unclear as to which phosphate group claim 15 refers. Based on the specification at page 12, it appears that “5’ phosphate group” was intended, but clarification is still necessary. 
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 depends from claim 1 and states that “annealing is conducted under stringent conditions.” This is not further limiting because it is already required by step (a)(ii) of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
10.	Claims 1-16 are free of the prior art. 
	These claims are drawn to a method for preventing an unwanted microRNA (miRNA) in a sample containing a plurality of miRNAs from participating in an RT-PCR. The method uses a blocking oligonucleotide for this purpose. The blocking oligonucleotide contains a single-stranded portion at the 5’ or 3’ end that hybridizes to the unwanted miRNA and a hairpin loop-forming region adjacent to the single-stranded complementary portion. The hairpin loop-forming region contains a ligation-capable end, and the terminal end of the single-stranded complementary portion contains a blocking moiety that is incapable of serving as a ligase substrate. As discussed in the specification, the blocking nucleic acid prevents adapter ligation to the unwanted miRNA (pages 4 and 14). Then, since at least one of the primers used for RT-PCR target the adapters (see, e.g.,  page 15, first full para. and page 16, fourth para.), the unwanted miRNA is not amplified.
	The prior art discloses RT-PCR amplification of miRNA. For example, Hafner et al. (Methods 2008; 44: 3-12) discloses a method that comprises ligating a 3’ and 5’ adapter to miRNAs in a sample and subjecting the resulting ligation products to RT-PCR (see, e.g., Fig. 1). Chen et al. (Nucleic Acids Research 2005; 33: e179) also discloses an miRNA RT-PCR method that comprises use of an RT-PCR with a stem-loop structure and a linear forward primer (see, e.g., Fig. 1). Neither Hafner nor Chen discusses the use of blocking nucleic acids to prevent amplification of unwanted miRNAs as required by the claims.
Wickersheim et al. (BioTechniques 2013; 55: 269-272) describes using a blocking nucleic acid to prevent RT-PCR amplification of an undesired small RNA molecule (pages 269-270 and Fig. 1). In the method of Wickersheim, though, the blocking nucleic acid is linear and lacks the hairpin loop-forming region required by claim 1. The prior art provides no rationale to substitute the linear blocking nucleic acid of Wickersheim with a blocking nucleic acid containing the required hairpin loop-forming region and a single-stranded complementary region at one end.
Zhou et al. (BioTechniques 2011; 50: 311-318) discloses the use of molecular beacon probes, which have a stem-loop structure, to block amplification of unwanted wild-type nucleic acids (abstract and pages 311-312), but the probes of Zhou lack the single-stranded complementary portion required by claim 1. As well, the probes of Zhou compete with a hybridization primer in an amplification reaction (see, e.g., page 312, cols. 2-3), whereas the claimed blocking nucleic acid blocks adapter ligation to an unwanted miRNA. In view of these differences, there is no proper rationale to combine the teachings of Zhou with those of Hafner, Chen, and Wickersheim to arrive at the claimed methods.
Thus, claims 1-16 are free of the prior art. It is also noted that the prior art fails to teach or suggest the oligonucleotides recited in claim 14.

Conclusion 
11.	No claims are currently allowable. 
	Roberts et al. (Nucleic Acids Research 2015; 43: e145) is cited as a reference of interest. This reference, which is post-filing art, is authored by a group that includes the inventors named on the instant application and discloses use of a hairpin oligonucleotide to block amplification of undesirable miRNAs (see, e.g., the abstract and Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637